DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of method of making a hybrid composite component and species A in the reply filed on 05/072021 is acknowledged.  The traversal is on the ground(s) that the burden on the Patent Office to consider all of the groups and species together is less than the burden on the Applicant/the public to prosecute/search the applications/patents separately.  This is not found persuasive because the species A as depicted in Fig. 3D is completely different from species B as depicted in Fig. 3A. In view of above the inventions require a different field of search and prior art applicable to one invention would not likely be applicable to another invention. Thus, claims 1-11 and 22 read on elected species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahnlen et al. (US Pub. No.: 2019/0099966A1) (hereinafter Hahnlen).
Regarding claim 22, Hahnlen discloses a method of making a hybrid composite component, the method comprising: 
interleaving one or more metallic mesh laminae (6) with flanges (10) with two or more interleaved laminae (22) comprising a first fiber reinforced composite material (24), 
wherein interleaving the one or more metallic mesh laminae (6) with two or more interleaved laminae (22) of the first fiber reinforced composite material comprises: 
providing fibers (26a and 26b) in a position relative to the one or more metallic mesh laminae, wherein the fiber are pre-impregnated with uncured polymer material (corresponding to polymer matrix material) (Fig. 3A; ¶0032-0033). 
Hahnlen further discloses metallic mesh laminae has flanges (10) on both ends which interleaves with fibers (26a) and fibers (26b) abut ends of flanges (10). Thus, Hahnlen naturally teaches a first portion (flanges 10 on the left side) of the one or more metallic mesh laminae (6) extends past a first edge of the fibers (26a) of composite reinforced material (24), and a second portion of the fiber reinforced composite material (26a on the right side) extends part a second portion (flanges 10 on the right side) edge of the one or more metallic mesh laminae (6). The . 

Allowable Subject Matter
Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/VISHAL I PATEL/Primary Examiner, Art Unit 1746